FISHER, J.,
dissenting:
I respectfully dissent. Seattle Fishing Services LLC (“SFS”) properly alleged facts demonstrating that its constitutional rights were violated and that this violation took place under color of state law. Moreover, even if SFS’ complaint was technically deficient, the appropriate disposition of the case would be dismissal with leave to amend.
The majority correctly identifies the requirements for stating a claim under 42 U.S.C. § 1983. SFS “must establish that [it was] deprived of a right secured by the Constitution or laws of the United States, and that the alleged deprivation was committed under color of state law.” Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50, 119 S.Ct. 977, 143 L.Ed.2d 130 (1999). While the deprivation-of-a-right and color-of-state-law inquiries are analytically distinct, the former subsumes the latter when a due process violation is alleged. This is because state action is required for the Due Process Clause to be violated, and a state actor necessarily acts under color of state law. See id. at 50 n. 8, 119 S.Ct. 977; West v. Atkins, 487 U.S. 42, 49, 108 S.Ct. 2250, 101 L.Ed.2d 40 (1988); Lugar v. Edmondson Oil Co., 457 U.S. 922, 924, 102 S.Ct. 2744, 73 L.Ed.2d 482 (1982). The crucial question is therefore whether SFS alleged facts demonstrating that defendants’ conduct constituted state action.1
I believe that SFS did so. Its complaint stated that “defendants ... obtained ex parte writs of garnishment in the United States District Court against SFS” and that “[t]he garnishment writs were then illegally issued by the District Court, which never even had jurisdiction to issue such writs.” [AER 5] The complaint added that “[t]he writs were obtained by defendants .... in an[ ] ex parte proceeding, without notice, opportunity to be heard, and without a hearing before an appropriate judicial officer, and violated the plaintiffs rights under the United States and Washington State Constitutions.” [AER 5] Although the complaint did not cite the relevant state garnishment statute or mention the court clerks’ role in issuing the writs, there is no reason why these omissions should be deemed dispositive. The complaint did plainly allege that SFS was deprived of its property without due process of law, and that this deprivation took place because of garnishment writs that were issued by the United States District Court. Given the “liberal pleading standard” that applies to complaints filed in federal court, these allegations should suffice. AlliedSignal, Inc. v. City of Phoenix, 182 F.3d 692, 696-97 (9th Cir.1999); see also Fed.R.Civ.P. 8(e)(1) (“No technical forms of pleading or motions are required.”); Fed.R.Civ.P. 8(f) (“All pleadings shall be so construed as to do substantial *440justice.”).2
Furthermore, two Supreme Court decisions imply that writs of garnishment issued by court clerks constitute state action. In Sniadach v. Family Finance Corp. of Bay View, 395 U.S. 337, 89 S.Ct. 1820, 23 L.Ed.2d 349 (1969), the Court held that a Wisconsin garnishment procedure under which “the clerk of the court issues the summons at the request of the creditor’s lawyer[,] and it is the latter who by serving the garnishee sets in motion the machinery whereby the wages are frozen” violated the Due Process Clause. Id. at 338-39, 89 S.Ct. 1820. Because that constitutional provision can be violated (or even implicated) only by state action, it necessarily follows that it was the clerk’s issuance of a garnishment writ that constituted state action. Similarly, in North Georgia Finishing, Inc. v. Di-Chem, Inc., 419 U.S. 601, 95 S.Ct. 719, 42 L.Ed.2d 751 (1975), the Court invalidated on due process grounds a Georgia statute that authorized “a writ of garnishment [to be] issued by a court clerk without notice or opportunity for an early hearing and without participation by a judicial officer.” Id. at 606, 95 S.Ct. 719. Again, that this procedure was held to violate the Due Process Clause necessarily means that the writ’s issuance constituted state action.
In my view, this case is controlled by Sniadach and Di-Chem. The garnishment writs that SFS described in its complaint, like the writs in Sniadach and Di-Chem, were issued by courts and signed by court clerks. Although it is true that Sniadach and Di-Chem involved pre-judgment garnishments whereas a post-judgment garnishment is at issue here, this distinction has significance only for the process that SFS was due, not for the characterization of the writs’ issuance as state action.3 SFS therefore did allege facts demonstrating that defendants’ conduct in obtaining the garnishment writs constituted state action. Accordingly, the district court’s decision granting defendants’ motion to dismiss should be reversed.
Finally, even if the majority is correct that SFS should have cited additional facts in its complaint, the appropriate disposition would be dismissal with leave to amend. See Vasquez v. Los Angeles County, 487 F.3d 1246, 1258 (9th Cir.2007) *441(“Dismissal without leave to amend is improper unless it is clear, upon de novo review, that the complaint could not be saved by any amendment.”). The majority implies that SFS’ complaint would have survived defendants’ motion to dismiss had it only included “facts demonstrating the State’s role, or the defendant’s involvement with the court clerks who issue the writs of garnishment.” Majority Op. at 438. Accordingly, SFS should be given the opportunity to amend its complaint by — as it clearly can, based on the record before us — inserting some additional information about how exactly defendants obtained their writs of garnishment.4

. The majority does not address (nor did the district court) whether, assuming that defendants’ conduct constituted state action, the process by which they obtained garnishments writs was constitutionally defective. I note, however, that there is authority for finding post-judgment garnishment procedures to be in violation of the Due Process Clause. See, e.g., Finberg v. Sullivan, 634 F.2d 50, 56-62 (3d Cir. 1980) (en banc).


. The majority’s analysis of whether SFS requested leave to amend or had the right to amend as a matter of course is irrelevant. See Majority Op. at 438-39. It is clear from Vasquez that dismissal without leave to amend is appropriate only if the complaint cannot be saved by any amendment.


. The majority repeatedly claims that SFS "challenges the defendants’ misuse of the state statute, not ‘the procedural scheme created by the statute.’ " Majority Op. at 438; see also id. at 437-38. This claim is belied by the plain language of SFS' complaint, which characterizes the garnishment writs as having been issued in violation of its constitutional rights, and describes a host of procedural defects that are inherent in the post-judgment garnishment statute. SFS’ briefing, similarly, asserts that “defendants circumvented the [pre-judgment garnishment] statute and the constitutional protections by using a post[-]judgment garnishment procedure” and that "the State of Washington created a system whereby state officials attached property on die ex parte application of ... a private party to the dispute.” [Blue Br. 13, 18] Finally, it is notable that Lugar, upon which the majority bases its private misuse argument, also involved confusion over whether the "petitioner [was] referring to the state-created procedure or the misuse of that procedure by respondents.” 457 U.S. at 941, 102 S.Ct. 2744. Despite that confusion, the Court held that "the better reading of the complaint is that petitioner challenges the state statute as procedurally defective under the Fourth Amendment.” Id.


. The majority's effort to distinguish Sniadach and Di-Chem is unavailing. It may be true that "[n]either case broadly provides the right to pre-seizure notice and hearing in aid of executing a foreign judgment,” Majority Op. at 439, but the amount of process that a post-judgment garnishment statute must provide is not at issue here. What is at issue is whether the issuance of a garnishment writ constitutes state action, and Sniadach and Di-Chem establish that the answer to this question is yes.